Opinion filed June 21, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00244-CV
                                                    __________
 
                                      KEITH
THOMAS, Appellant
      
                                                            
V.
 
                           
SHERRY DICKINSON ET AL., Appellees
 

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 022488
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final judgment signed on July 13, 2011.  We dismiss the
appeal for want of prosecution.
The
clerk’s record and the reporter’s record were filed in this court on April 9,
2012.   Appellant, Keith Thomas, was notified by a written letter dated April
13, 2012, that his brief was due for filing on or before May 14, 2012. 
Appellant did not file his brief on or before May 14, 2012.  On May 29, 2012, the
clerk of this court advised appellant in writing that his brief was past due. 
The clerk further informed appellant that, on its own motion, the court had
granted him an extension until June 13, 2012, to file his brief.  The clerk’s
letter of May 29, 2012, further advised appellant that the failure to file his
brief by June 13, 2012, might result in his appeal being dismissed for want of
prosecution pursuant to Tex. R. App. P.
38.8 and 42.  There has been no response to the clerk’s letter of May 29, 2012. 

The
failure to timely file appellant’s brief appears to be due to appellant’s acts
and omissions.  Therefore, pursuant to Rules 38.8(a)(1) and 42.3(b), the appeal
is dismissed for want of prosecution.
 
                                                                                    PER
CURIAM
 
June 21, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.